DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	1. This Office Action is in response to the Amendment, filed on 02/15/2021.

	2. Applicant's cooperation in correcting the informalities in the drawings and Specification is appreciated.  Applicant's cooperation in amending the claims to overcome the claim rejections relating to indefinite claim language is also appreciated.

	3. Status of Claims:
Claims 1-3 and 6 were amended;
Claims 10-11 were cancelled; and
Claims 12-14 were newly added.

	4. Drawings:
		The Amendment to Drawings, filed on 02/15/2021, has been accepted.

	5. Specification:
		The Amendment to Specification, filed on 02/15/2021, has been accepted.
	
6. Examiner’s Amendment:
Examiner’s Amendment is to clarify and to maintain consistency the claimed limitation in Claim 1; as well as, to address punctuations in Claims 2 and 6 and correct grammatical errors in Claim 6.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Kerrie A. Laba (Reg. No. 42,777) on Tuesday February 23, 2021.
The application has been amended as follows: 
-- Claim 1. A thermal system for a motor vehicle including: 
- a Rankine cycle heat recovery device including a Rankine circuit, in which a Rankine fluid circulates, the Rankine circuit including a first heat exchanger in which the Rankine fluid recovers heat from a heat source, an expander, a condenser, and a first pumps;
 - a cooling device including a cooling circuit in which a refrigerant circulates, [[the cooling circuit including a second heat exchanger in which the refrigerant gives heat to a cold source, a second pump, and a third heat exchanger with a device to be cooled; and 
the pressure regulating device including an enclosure delimiting a space and housing a movable part separating the space into first and second chambers, the first chamber communicating with the Rankine circuit and the second chamber communicating with the cooling circuit [[; 
wherein the pressure regulating device is [[positioned downstream of the expander in the Rankine circuit. --

-- Claim 2. A thermal system for a motor vehicle including:
- a Rankine cycle heat recovery device including a Rankine circuit, in which a Rankine fluid circulates, the Rankine circuit including a first heat exchanger in which the Rankine fluid recovers heat from a heat source, an expander, a condenser, and a first pump; 
- a cooling device including a cooling circuit in which a refrigerant circulates, [[the cooling circuit including a second heat exchanger in which the refrigerant gives heat to a cold source, a second pump, and a third heat exchanger with a device to be cooled; [[
- a pressure regulating device that regulates the pressure in the Rankine circuit, [[the pressure regulating device including an enclosure delimiting a space and housing a movable part separating the space into first and second chambers, the first chamber communicating with the Rankine circuit and the second chamber communicating with the cooling circuit [[; 
wherein the pressure regulating device comprises: 
- an inlet for Rankine fluid in gaseous form into the first chamber and an outlet for Rankine fluid in liquid form from the first chamber [[; 
- an inlet pipe for refrigerant in the second chamber and an outlet pipe for refrigerant from the second chamber [[; and 367341-3146 PUS1; BET 19P3497 
- the condenser, formed by a heat exchange pipe extending in the first chamber and in which the refrigerant circulates.--

-- Claim 6.  A thermal system for a motor vehicle having a Rankine cycle heat recovery device including:
- a Rankine circuit, in which a Rankine fluid circulates, the Rankine circuit including a first heat exchanger in which the Rankine fluid recovers heat from a heat source, an expander, a condenser, and a first pump; 
- a cooling device including a cooling circuit in which a refrigerant circulates, [[the cooling circuit including a second heat exchanger in which the refrigerant gives heat to a cold source, a second pump, and a third heat exchanger with a device to be cooled; and  
- a pressure regulating device that regulates the pressure in the Rankine circuit, [[the pressure regulating device including an enclosure delimiting a space and housing a movable part separating the space into first and second chambers, the first chamber communicating with the Rankine circuit and the second chamber communicating with the cooling circuit [[; 
wherein the pressure regulating device is separate from the condenser, the first chamber of the pressure regulating device communicating with the Rankine circuit between the condenser and the first pump [[; 
wherein the second chamber is connected to the cooling circuit via a valve [[; and 467341-3146 PUS1; BET 19P3497 
wherein the valve is a three-way valve arranged in parallel with the second pump, including a first channel connected to the second chamber, a second channel connected upstream from the second pump and a third channel connected downstream from the second pump. --


Allowable Subject Matter
Claims 1-9 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to disclose or render obvious the claimed combination of a thermal system for a motor vehicle having a Rankine cycle heat recovery device including a Rankine circuit, in which a Rankine fluid circulates, the Rankine circuit including a first heat exchanger in which the Rankine fluid recovers heat from a heat source, an expander, a condenser, and a first pumps; a cooling device including a cooling circuit in which a refrigerant circulates, the cooling circuit including a second heat exchanger in which the refrigerant gives heat to a cold source, a second pump, and a third heat exchanger with a device to be cooled; and including
“a pressure regulating device that regulates the pressure in the Rankine circuit, the pressure regulating device including an enclosure delimiting a space and housing a movable part separating the space into first and second chambers, the first chamber communicating with the Rankine circuit and the second chamber communicating with the cooling circuit; and being positioned downstream of the expander in the Rankine circuit.”

Regarding Claim 2, the prior art fails to disclose or render obvious the claimed combination of a thermal system for a motor vehicle having a Rankine cycle heat recovery device including a Rankine circuit, in which a Rankine fluid circulates, the Rankine circuit including a first heat exchanger in which the Rankine fluid recovers heat from a heat source, an expander, a condenser, and a first pump; a cooling device including a cooling circuit in which a refrigerant circulates, the cooling circuit including a second heat exchanger in which the refrigerant gives heat to a cold source, a second pump, and a third heat exchanger with a device to be cooled; and including:
“a pressure regulating device that regulates the pressure in the Rankine circuit, the pressure regulating device including an enclosure delimiting a space and housing a movable part separating the space into first and second chambers, the first chamber communicating with the Rankine circuit and the second chamber communicating with the cooling circuit;
 wherein the pressure regulating device further includes: 
an inlet for Rankine fluid in gaseous form into the first chamber and an outlet for Rankine fluid in liquid form from the first chamber; 
an inlet pipe for refrigerant in the second chamber and an outlet pipe for refrigerant from the second chamber; and 367341-3146 PUS1; BET 19P3497 
the condenser, formed by a heat exchange pipe extending in the first chamber and in which the refrigerant circulates.”

Regarding Claim 6, the prior art fails to disclose or render obvious the claimed combination of a thermal system for a motor vehicle having a Rankine cycle heat recovery device including a Rankine circuit, in which a Rankine fluid circulates, the Rankine circuit including a first heat exchanger in which the Rankine fluid recovers heat from a heat source, an expander, a condenser, and a first pump; a cooling device including a cooling circuit in which a refrigerant circulates, the cooling circuit including a second heat exchanger in which the refrigerant gives heat to a cold source, a second pump, and a third heat exchanger with a device to be cooled; and  including:
a pressure regulating device that regulates the pressure in the Rankine circuit, the pressure regulating device including an enclosure delimiting a space and housing a movable part separating the space into first and second chambers, the first chamber communicating with the Rankine circuit and the second chamber communicating with the cooling circuit;
wherein the pressure regulating device is separate from the condenser, the first chamber of the pressure regulating device communicating with the Rankine circuit between the condenser and the first pump; 
wherein the second chamber is connected to the cooling circuit via a valve; and 467341-3146 PUS1; BET 19P3497 
wherein the valve is a three-way valve arranged in parallel with the second pump, including a first channel connected to the second chamber, a second channel connected upstream from the second pump and a third channel connected downstream from the second pump.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correction typo errors
On Page 11 of the Office Action mailed on 11/13/2020, the section of

    PNG
    media_image1.png
    406
    731
    media_image1.png
    Greyscale

should be corrected as following:

-- Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 and 7-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (Pub. Number US 2013/0091884 A1). -- 

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 04 January 2021 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gutscher (Pub. Number US-20180187573-A1) relates to a steam power plant
Smague (Pub. Number US- US-20150300210-A1) relates to a device for controlling a closed loop working on a Rankine cycle and a method of using it.

Gaertner et al. (Pub. Number US-20130327041-A1) relates to waste heat utilization device and an operating method.

Ernst et al. (Pub. Number US-20120210713-A1) relates to a Rankine cycle waste heat recovery system.

Matter et al. (Pub. Number DE-102013211875-A1) relates to waste heat recovery system for combustion engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
February 23, 2021